Citation Nr: 0731907	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a fragment wound of the right 
shoulder with retained foreign bodies.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a fragment wound of the left 
shoulder with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
August 1957 and from August 1958 to December 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.  The appeal was subsequently transferred to 
the Buffalo, New York, RO.  

In his substantive appeal to the Board, received in November 
2006, the veteran requested a hearing in Washington, DC.  In 
August 2007, the veteran presented testimony at a personal 
hearing conducted before Kathleen K. Gallagher, a Veterans 
Law Judge (VLJ) who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  A 
transcript of this personal hearing is in the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his service-
connected residuals of a fragment wound of the right and left 
shoulders with retained foreign bodies.  In particular, the 
veteran stated that the pain and ability to use his arms has 
worsened over the past five years.  The veteran also 
contended during his August 2007 hearing that his January 
2006 VA examination was inadequate.  

When rating muscle injuries the criteria under 38 C.F.R. 
§ 4.56 must be considered.  Such information as the history 
of the wound including a description of the injury and 
treatment; path of the bullet or shell and the entrance and 
exit points; consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles, should all be noted.  Id.  Further, all residuals of 
the injury should be identified including scars; muscles, 
tendons, and bones affected; any limitation of motion; 
fragment pieces, etc.

The Board notes that the January 2006 VA examination is the 
only current medical evidence of record.  The examiner 
indicated that he examined muscle group I and the shoulder 
joints including range of motion.  Range of motion findings 
and scar measurements were recorded.  The assessment was 
right shoulder muscle group involvement, specifically the 
trapezius muscle on the dominant side, moderate in nature; 
left trapezius shrapnel wound, nondominant side, slight to 
moderate in nature; left shoulder osteoarthritis; and right 
shoulder strain with retained foreign bodies bilaterally.  
However, the Board notes that the examiner did not opine as 
to whether the left shoulder osteoarthritis was a residual or 
was otherwise related to the veteran's service-connected 
disabilities, which should be clarified on remand.  Further, 
during the August 2007 hearing, the veteran testified that 
his right bicep muscle (his dominant side) looked different 
than the left.  The transcript reflected that the right bicep 
appeared much smaller than the left.  However, this was not 
noted on the January 2006 VA examination.  In sum, the Board 
concludes that another VA examination is necessary in order 
to obtain a more complete assessment of the veteran's current 
service-connected disabilities.  

Additionally, the Board notes that the clinical records 
describing the treatment for the veteran's original injury in 
May 1967 are not of record.  Further, it is unclear from the 
record whether attempts have been made to locate them.  A 
June 1967 treatment entry reflected that the veteran was 
treated at the 93rd Evacuation Hospital on May 6 through 25, 
1967, and was then transferred to the 36th Evacuation 
Hospital on May 30, 1967, for convalescence.  It was noted 
that he was expected to be discharged from the 36th 
Evacuation Hospital after two weeks.  As discussed above, a 
description of the initial injury, including treatment, is 
part of the rating criteria.  As such, the Board finds that 
on remand attempts should be made to associate such with the 
claims file in order to provide a more complete disability 
picture for rating purposes. 
Accordingly, the case is REMANDED for the following action:

1.  Please attempt to associate the 
veteran's clinical records pertaining to 
his service-connected residuals of a 
fragment wound of the right and left 
shoulders with retained foreign bodies 
from approximately May to June 1967.  
Please note that the veteran was treated 
at the 93rd Evacuation Hospital on May 6 
through 25, 1967, and then transferred to 
the 36th Evacuation Hospital on May 30, 
1967, for convalescence for approximately 
two weeks.  All attempts to locate these 
records should be documented.

2.  After the development in 1 has been 
undertaken, please schedule the veteran 
for a VA examination to evaluate his 
service-connected shoulders.  A copy of 
the claims folder and this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
any clinical records found on remand, 
February 1975 VA examination, and January 
2006 VA examination, the examiner should 
list all the residuals of the fragment 
wounds of his right and left shoulders 
including the retained foreign bodies, 
scars, shell entrance and exit points, 
limitation of motion, DeLuca criteria, 
and any affected muscle groups, tendons, 
joints, and bones.  Please note that the 
cardinal signs and symptoms of a muscle 
disability as defined by VA are loss of 
power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  A complete 
description of all scars should be listed 
including their size, color, and whether 
they are painful to palpation.  

The Board is particularly interested in 
whether the veteran's right bicep is 
affected by the service-connected 
shoulders and whether the finding of left 
shoulder osteoarthritis on the January 
2006 VA examination is a residual of 
service-connected shoulder injuries.  The 
examiner should opine as to the 
relationship between the service-
connected shoulders and the 
aforementioned right bicep and left 
shoulder osteoarthritis, if any.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of her failure to report.

4.  When the development requested has 
been completed, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  Thereafter, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
consider any applicable codes including 
but not limited to 38 C.F.R. §§ 4.55, 
4.56, 4.59, 4.73, 4.118, and the DeLuca 
criteria.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



